NO. 12-18-00159-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

 RONDAL L. HITE,                                              §   APPEAL FROM THE 188TH
 APPELLANT

 V.                                                           §   JUDICIAL DISTRICT COURT

 SOUTHERN SPORTS HOLDINGS,
 INC.,                                                        §   GREGG COUNTY, TEXAS
 APPELLEE

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Appellant, Rondal L. Hite, filed an agreed motion to dismiss this appeal. In his motion,
Hite states that the parties reached a settlement agreement. The motion is signed by counsel for
each party. Because Hite has met the requirements of Texas Rule of Appellate Procedure
42.1(a)(1), we grant the agreed motion, and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).
Opinion delivered September 5, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         SEPTEMBER 5, 2018


                                         NO. 12-18-00159-CV


                                  RONDAL L. HITE,
                                      Appellant
                                         V.
                           SOUTHERN SPORTS HOLDINGS, INC.,
                                      Appellee


                                Appeal from the 188th District Court
                              of Gregg County, Texas (Tr.Ct.No. 8291)

                    THIS CAUSE came on to be heard on the agreed motion of the Appellant to
dismiss the appeal herein, and the same being considered, it is the opinion of this court that the
motion to dismiss be granted.
                    It is therefore ORDERED, ADJUDGED and DECREED by this court that this
appeal be, and the same is, hereby dismissed and that all costs of this appeal be, and the same are,
adjudged against the party that incurred them; for which execution may issue; and that this decision
be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.